          Case 2:19-cv-00458-SAB Document 21 Filed 07/20/20 Page 1 of 2




BART M. DAVIS, ID STATE BAR NO. 2696
UNITED STATES ATTORNEY
JAMES P. SCHAEFER, CA STATE BAR NO. 250417
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF IDAHO
1290 WEST MYRTLE STREET, SUITE 500
BOISE, ID 83702
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-9375
Email: James.Schaefer@usdoj.gov

Attorneys for Plaintiff United States of America

                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO

 UNITED STATES OF AMERICA,
                                                    Case No. 19-CV-00458-SAB
                Plaintiff,
                                                    STIPULATION FOR DISMISSAL WITH
         v.                                         PREJUDICE

 NORTHCON, INC. and RANDALL L.
 SMITH

                Defendants.


       COME NOW Plaintiff United States of America, Defendant Northcon, Inc., and

Defendant Randall L. Smith, by and through their undersigned counsel of record, and hereby

stipulate and agree that the above-entitled case may be dismissed in its entirety with prejudice. It

is further agreed that each party is to bear its own costs and attorney’s fees.



Dated this 20th day of July 2020.

                                               BART M. DAVIS
                                               UNITED STATES ATTORNEY
                                               By:

                                               /s/ James P. Schaefer
                                               JAMES P. SCHAEFER
                                               Assistant United States Attorney
                                               Attorney for Plaintiff


STIPULATION FOR DISMISSAL WITH PREJUDICE
         Case 2:19-cv-00458-SAB Document 21 Filed 07/20/20 Page 2 of 2




Dated this 20th day of July 2020.

                                    /s/ Christopher R. Hall
                                    CHRISTOPHER R. HALL
                                    Saul Ewing Arnstein & Lehr LLP

                                    /s/ Jonathan T. Williams
                                    JONATHAN T. WILLIAMS
                                    PilieroMazza PLLC

                                    /s/ Robert A Faucher
                                    Robert A. Faucher
                                    Holland & Hart LLP

                                    Attorneys for Defendants




STIPULATION FOR DISMISSAL WITH PREJUDICE - 2
